DETAILED ACTION
This Non-Final Office Action is responsive to applicant’s amendment filed on 11 Mar 2021 in which claims 1-2, 8-9, and 15-16 were amended.
Claims 1 – 20 are currently pending and under examination, of which claims 1, 8, and 15 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Remarks
Applicant’s remarks dated 03/11/2021 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Examiner has updated search and consideration in view of the present claim status as following: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The terms “large amount of data” and “small number of semantic label data” in independent claims 1, 8, and 15 are relative terms which renders the claim indefinite.  The terms “large” and “small” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Remaining dependent claims fail to cure the deficiency are therefore rejected by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.), now largely incorporated into MPEP 2106.05
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—each and every one of the claims are method/process which is one for the four statutory categories.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claim recites an abstract idea with the limitations of: 
inputting a data sequence into a computer memory
performing, by a computer program of a computerized machine learning tool a prediction learning using the data sequence though prediction guided sequential self-supervised learning on a large amount of data without explicit labeling to generate an initial classifier
inputting a small number of semantic and label data into the computer memory; and 
performing by a computer program of the computerized machine learning tool a prediction guided update and semantic learning using the data sequence, the initial classifier containing learned feature representation and the small number of semantic and label data to generate an output classifier, a semantic classification, and a data classification.
The limitations, as drafted, amounts to a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “into a computer memory” and “by a computer program of a computerized machine learning tool”, nothing in the claim element precludes the step from practically being performed in the mind. A mental process applies to classifiers because they are based on a decision boundary which is a markedly mental characteristic. A person such as domain expert performs classification and “learning”. By way of example (largely based on prior art teachings of Li_2016 Fig 2 and Sterckx_2016 Fig 2, reproduced below), a person may identify/classify new cat videos as having any four-legged furry domesticated animal, and then later update their identification/ classification of a cat based on some new association such as cats make the sound meow (or even woof). This is an updated learning based on the added semantic association. The learning may be described by any number of adjectives without imparting functional relationship. Therefore, the claim recites a mental process.

    PNG
    media_image1.png
    247
    302
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    202
    514
    media_image2.png
    Greyscale

Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed with a “computer memory” and “computer program of a computerized machine learning tool”, these elements are recited at a high-level of generality such that they amount to no more than a mere instructions to apply the exception using a generic computer component. Examiner additionally considers any improvement to the functioning of a computer. While the specification alleges many improvements, the brief disclosure does not provide scientific underpinning for arriving at such a results-oriented solution. Rather, the specification merely lists a great number of embodiments upon which various machine learning techniques are applied for the learning. This not only underscores the effect of “apply it” under MPEP 2106.05(f) but also emphasizes that the learning is not developed for “particular machine” under MPEP 2106.05 (b) because it merely takes a shotgun approach in applying any and every technique. At the point of key functionality, the application struggles in re-defining terminology contrary to its accepted meaning. For example, functionality which is described as “perform supervised learning but without the need of explicitly labeling of data” remarks 03/11/2021 [P.7/12 ¶3]. This is counter-intuitive and seems to be supported by little more than arrows in and out of a black box. Further, the application pays little heed to entire branches of the art which are directed to the identified problem: The instant specification discloses MTurk which launched in 2005, and the application’s effective filing date is 2017. That is, more than a decade of art has accrued between the identified solution and the alleged improvements.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed with “computer memory” and “computer program of a computerized machine learning tool”. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of inventive concept. The courts have routinely found such elements as failing to add significantly more that than the judicial exceptions. Similar case law for classifier being held abstract is TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Additional findings for improvement to computer functionality include Simio, LLC, v. Flexsim Software Products, Inc. (Fed Cir. 2020).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15 as well as to dependent claims 2-7, 9-14, and 16-20.
Dependent claims 2, 9, and 16 disclose “a delay buffering of the data sequence to generate a delayed data sequence” and “the data sequence is effectively D cycles ahead”. Buffering has explicitly been identified by the courts as insufficient to improve the functioning of a computer, see Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). Such limitation does not provide meaningful limitation as it merely describes intrinsic nature of sequential data, see MPEP 2106.05(e).
Dependent claims 3-7, 10-14, and 17-20 disclose wherein the learning is performed by a wide variety of assorted machine learning techniques. As noted above, this use-any-technique approach reinforces the generality as an indication that the learning is not developed with regard to any particular machine, MPEP 2106.05(b) and amounts to mere instruction to apply an exception, MPEP 2106.05(f).
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: 
Ye et al., “Self-learning Scene-specific Pedestrian Detectors using a Progressive Latent Model”, hereinafter Ye
With respect to claim 1, Ye teaches: 
A computerized prediction guided learning method for classification of sequential data {Ye teaches self-learning with progressive model and incremental label propagation over sequential video/image data, see [Abstract] and core teachings: [Sect.3]}, comprising the steps of:
a) inputting a data sequence into a computer memory {Ye Fig 1 “Input Video” with horizontal arrow indicating “Iteration”, similar at Fig 3 “Video Sequence”; [P.5] “temporal domain”, [P.7 Sect4.3 ¶2]. The element of computer memory is inherent}; 
b) performing by a computer program of a computerized machine learning tool a prediction learning using the data sequence through prediction guided sequential self-supervised learning on a large amount of data without explicit labeling data to generate an initial classifier {Ye [P.3 Sect.3] “The primary objective of self-learning is guiding the missing annotations… label propagation step mines harder instances of the corresponding object and throughout the entire video” wherein missing annotations (annotation is label) again noted in abstract as “without annotation”. Further, [P.4 ¶2] “image-level classification” teaches initial classifier over Fig 2 “first learning iteration”. For example, [P.5 Sect.3] “initialized detector” (detector is classifier) with “unlabeled samples in current iteration”. Finally, with regard to the data being a “large amount”, the variable u(y) denotes size/number of unlabeled samples of the iteration per [P.5 Sect3.3 RtCol] “It is also expected that there is a large y, which implies that more samples could be labeled in each iteration”}; 
c) inputting a small number of semantic label data into the computer memory {Ye [P.5 Sect3.3] “iteratively introduces new samples and updates the model… l and u(y), respectively, denote the numbers of labeled samples” teaches new input as sample having label and with variable l denoting size/number of labeled data. Of greater significance, note “guarantee that the error rate of newly labeled samples is smaller than that of existing samples, meaning the error rate of the training set is monotonically non-increasing” establishes learning stability upon input of additional new data. Finally, the recitation of data being “semantic” amounts to non-functional descriptive matter, see MPEP 2111.05. Regardless, semantic-level information is set forth by way of object-level information, e.g. “object discovery… discriminating the highest scoring proposals” per [P.3 RtCol] as relates to instant specification [P.5 Num.III] “semantic labels can be also be objects of interest in a data sequence consisting of video clips”}; and 
d) performing by a computer program of the computerized machine learning tool a prediction guided semantic learning using the data sequence, the initial classifier containing learned feature representation and the small number of semantic label data to generate an output classifier and a semantic classification {Ye [P.5 ¶2] “combinatorial score… Detection score fβ(h) is calculated from the second learning iteration, by the learned detector” wherein learned detector is output classifier and detection score is classification. Further, feature is learned per [P.4 ¶5] “kNN graph in the feature space” and/or training with [P.3] “normalized feature vector, i.e., HOG features”. The technical effect and performance comparison is noted per Figs 4-8, [Abst], and [Sect.5] “automatically learn customized pedestrian detectors”}.

Claim 8 is rejected for the same rationale as claim 1. The distinction of changing step (c) element of “semantic label data” to “label data” and step (d) element of “semantic classification” to “data classification” amounts to nonfunctional descriptive matter, see MPEP 2111.05. A data element being described as “semantic” and/or “label” is not patentably distinguishable. On the merits, these elements are taught by Ye as object-level information e.g. “object discovery… discriminating the highest scoring proposals” per [P.3 RtCol].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of 
Zhang et al., “Derivative Delay Embedding: Online Modeling of Streaming Time Series”, hereinafter Zhang.
With respect to claim 2, Ye teaches the computerized prediction guided learning method of claim 1. Zhang teaches wherein the prediction guided self-supervised learning comprises the steps of: 
	a) performing by a computer program of the computerized machine learning tool a delay buffering of the data sequence to generate a delayed data sequence {Zhang teaches delay embedding over time series streaming data with illustrated Fig 1 “Buffer” and delayed sequence illustrated Fig 3. Delay embedding is generated at [P.6 RtCol] Algorithm 1, [P.2 Sect2.1] “Delay Embedding” and/or [P.4 Sect2.3.1] “Delay Step (s)”}; and Page 2/12Application No. 15/609,000 Amendment in Reply to Office action of September 15, 2020 
b) performing a supervised prediction learning using the delayed data sequence as input to predict the data sequence which is effectively D cycles ahead where the learning generates the initial classifier {[P.9 Sect.6] “classify time series in an online manner” is supervised learning and specified cycles ahead are [P.4-5 Sect2.3.2] “forward iteration… the above methods of finding appropriate s and d can be applied iteratively” as in Algorithm 1 “obtain label index i… Output label of g(t)”}.
	Zhang is directed to supervised learning with labels and latent representations thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the delay embedding disclosed by Zhang in combination with the iterative progressive learning Ye because “we can represent the time series by the reconstructed dynamical system, which is invariant to phase changes (i.e., misalignment). Another merit of delay embedding is its low computational complexity, approximately O(1). In addition, the reconstruction is performed in an incremental fashion, facilitating online processing… an infinite streaming time series can potentially be stored in a finite memory through the delay embedding because of the recursiveness” (Zhang [P.2 Sect1.1]).

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Zhang in view of 
Yuan et al., “Incorporating Pre-Training in Long Short-Term Memory Networks for Tweets Classification”, hereinafter Yuan.
With respect to claim 3, the combination of Ye and Zhang teaches the computerized prediction guided learning method of claim 1. Yuan teaches wherein 
	the prediction guided semantic learning is selected from a group consisting of deep network, recurrent network, and traditional machine learning methods {Yuan [P.1330 SectII.A ¶1] “Recurrent Neural Networks (RNNs) are a class of deep neural networks”, [Abstract] “Our approach is based on the Long Short-Term Memory (LSTM) recurrent neural network”; [P.1334 ¶1] “traditional approaches of representing a sentence as a combination of hand-designed features… comparing with traditional classifiers based on the traditional hand-design features”}. 
	Yuan is directed to sequential learning with labels and semantic vectors thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the learning techniques disclosed by Chen with that of Ye as applying a known technique to a known method to yield predictable results and/or so as to “first learns tweet representation based on the weakly-labeled data, and then train the logistic regression classifier on based on the small amount of well-labeled data… improve the accuracy of tweets classification” (Yuan [Abstract]).

With respect to claim 4, the combination of Ye and Zhang teaches the computerized prediction guided learning method of claim 2. Yuan teaches wherein 
	the supervised prediction learning comprises a deep network {Yuan [P.1329 ColBrk] “face the problem of poor prediction accuracy when only an insufficient amount of well-labeled data is available. In this paper, we tackle this challenge by effectively incorporating weakly-labeled data in deep learning to improve the classification” see Algorithm 2 [P.1331]}.

With respect to claim 5, the combination of Ye and Zhang teaches the computerized prediction guided learning method of claim 2. Yuan teaches wherein 
	the supervised prediction learning comprises a recurrent network {Yuan [P.1330 SectII.A ¶1] “Recurrent Neural Networks (RNNs) are a class of deep neural networks”, [Abstract] “Our approach is based on the Long Short-Term Memory (LSTM) recurrent neural network”}.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Zhang in view of 
Wang et al., “Three-Dimensional Object Search, Understanding, and Pose Estimation with Low-Cost Sensors”, hereinafter WangY.
With respect to claim 6, the combination of Ye and Zhang teaches the computerized prediction guided learning method of claim 2, wherein 
	the supervised prediction learning includes a traditional machine learning method selected from a group consisting of a decision tree classifier, random forest classifier, support vector machine, kernel estimator, mixture of Gaussian classifier, and nearest neighbor classifier {Ye [P.2 ¶1] “Object discovery is implemented with a latent SVM”, [P.4 ¶5] “kNN graph… Gaussian Function”}. 
	However, Ye does not disclose “decision tree classifier, random forest classifier” or “kernel estimator”. 
	WangY teaches [P.32] Fig 2.6 “random forest training for each model” “random forests to perform fast matching in a classification”; [P.121-22, 27] “kernels estimated”; [P.115] “GMM learned from natural image patches, and formulate the candidate classifier”; [P.29] “decision tree as a classifier”
	WangY is directed to supervised learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the machine learning techniques disclosed by WangY in combination with Ye as substitution among model class for a number of identified known methods with reasonable expectation of success.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ye and Zhang in view of 
Islam et al., “Label Refinement Network for Coarse-to-Fine Semantic Segmentation”, hereinafter Islam.
With respect to claim 7, the combination of Ye, Zhang, and Yuan teaches the computerized prediction guided learning method of claim 4. Islam teaches wherein 
	the deep network of the supervised prediction learning comprises a fully convolutional network {Islam Fig 1 illustrates fully convolutional network as encoder decoder with coarse-to-fine semantic segmentation and dense label prediction with ground truth. See also [P.6 Sect5.3] “CamVid… video footage” and [P.5 ¶2] “encoder network is fine-tuned from a pre-trained VGG-16 network” teaches sequential context; [P.7 Sect.6] “progressively refine the labeling”}.
	Islam is directed to sequence learning with refinement for label and semantic data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the FCN of Islam in combination with Ye, Zhang, and Yuan because “Unlike most of the previous methods that only have supervision at the end of their network, our model has supervision at multiple resolutions in the network” (Islam [P.1 RtCol]) which has the empirical effect “our model (LRN) outperforms SegNet+DS. This demonstrates that the refinement modules give additional performance improvement” (Islam [P.6-7 PgBrk]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of 
Ren et al., “CoType: Joint Extraction of Typed Entities and Relations with Knowledge Bases”, hereinafter Ren.
With respect to claim 15, Ye teaches: 
A computerized prediction guided learning method for classification of sequential data {Ye teaches self-learning with progressive model and incremental label propagation over sequential video/image data, see [Abstract] and core teachings: [Sect.3]}, comprising the steps of:
a) inputting a data sequence into a computer memory {Ye Fig 1 “Input Video” with horizontal arrow indicating “Iteration”, similar at Fig 3 “Video Sequence”; [P.5] “temporal domain”, [P.7 Sect4.3 ¶2]. The element of computer memory is inherent}; 
b) performing by a computer program of a computerized machine learning tool a prediction learning using the data sequence through prediction guided sequential self-supervised learning on a large amount of data without explicit labeling data to generate an initial classifier {Ye [P.3 Sect.3] “The primary objective of self-learning is guiding the missing annotations… label propagation step mines harder instances of the corresponding object and throughout the entire video” wherein missing annotations (annotation is label) again noted in abstract as “without annotation”. Further, [P.4 ¶2] “image-level classification” teaches initial classifier over Fig 2 “first learning iteration”. For example, [P.5 Sect.3] “initialized detector” (detector is classifier) with “unlabeled samples in current iteration”. Finally, with regard to the data being a “large amount”, the variable u(y) denotes size/number of unlabeled samples of the iteration per [P.5 Sect3.3 RtCol] “It is also expected that there is a large y, which implies that more samples could be labeled in each iteration”}; 
c) inputting a small number of semantic and label data into the computer memory {Ye [P.5 Sect3.3] “iteratively introduces new samples and updates the model… l and u(y), respectively, denote the numbers of labeled samples” teaches new input as sample having label and with variable l denoting size/number of labeled data. Of greater significance, note “guarantee that the error rate of newly labeled samples is smaller than that of existing samples, meaning the error rate of the training set is monotonically non-increasing” establishes learning stability upon input of additional new data. Finally, the recitation of data being “semantic” amounts to non-functional descriptive matter, see MPEP 2111.05. Regardless, semantic-level information is set forth by way of object-level information, e.g. “object discovery… discriminating the highest scoring proposals” per [P.3 RtCol] as relates to instant specification [P.5 Num.III] “semantic labels can be also be objects of interest in a data sequence consisting of video clips”}; and 
d) performing by a computer program of the computerized machine learning tool a prediction guided update and semantic learning using the data sequence, the initial classifier containing learned feature representation and the small number of semantic and label data to generate an output classifier, a semantic classification and a data classification {Ye [P.5 ¶2] “combinatorial score… Detection score fβ(h) is calculated from the second learning iteration, by the learned detector” wherein learned detector is output classifier and detection score is classification. Further, feature is learned per [P.4 ¶5] “kNN graph in the feature space” and/or training with [P.3] “normalized feature vector, i.e., HOG features”. The technical effect and performance comparison is noted per Figs 4-8, [Abst], and [Sect.5] “automatically learn customized pedestrian detectors”}.
However, Ye does not prima facie teach multi-instance of “and”, i.e., input of step (c) having “semantic and label” and output of step (d) having similar semantic and label as considered in combination. This deficiency is cured by Ren.
Ren teaches a joint embedding optimization which is domain-agnostic and discloses heuristically learned labels with distant supervision, see [Abstract] and contributions [P.1016 RtCol]. Core functionality is set forth in [Sect.3 beginning at P.1017] “Jointly embed relation and entity mentions, text features, and type labels” is input of label and semantic as [P.1020] “semantics of entity mention”. Further, output is identified at [P.1020] Algorithm 1 to include the embeddings. These embeddings are learned with [P.1019] “tuning parameter λ > 0 on the regularization terms is used to control the scale of the embedding vectors”. See also [P.1018] “train two random forest classifiers”.
Both Ye and Ren are directed to sequential learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the joint embedding disclosed by Ren in combination with Ye in order to evaluate “feature co-occurrences” or “target type hierarchy”, and/or because [P.1017] “sequence labeling models trained on automatically labeled corpus DL may not be effective, as distant supervision only annotates a small number of entity mentions in DL (thus generates a lot of ‘false negative’ token tags). To address domain restriction, we develop a distantly-supervised text segmentation algorithm for domain-agnostic entity detection. By using quality examples from KB as guidance” (Ren [P.1017 Sect3.1]).

Claims 16-20 are rejected for the same rationale as claims 2-6, respectively as obvious over the combination with additional reference Ren as set forth in independent claim 15.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al., “Syntax or Semantics? Knowledge-Guided Joint Semantic Frame Parsing” discloses CNN-RNN guided sequential learning with joint optimization over semantic.
Li et al., “Weakly Supervised Object Localization with Progressive Domain Adaptation” discloses multi-class classification, Figs 2 and 4.
Sterckx et al., “Knowledge Base Population using Semantic Label Propagation” Fig 2.
Lin et al., “RefineNet: Multi-Path Refinement Networks for High-Resolution Semantic Segmentation” discloses fully convolutional cascaded RefineNet, Figs 2-3, 7.
Gidaris et al., “Detect, Replace, Refine: Deep Structured Prediction for Pixel Wise Labeling” discloses sequence learning with labels renewed and refined, see Fig 2.
Tang et al., “Multiple Instance Detection Network with Online Instance Classifier Refinement” discloses incremental classifier refinement, see Fig 3.
Niu et al., “FeaBoost: Joint Feature and Label Refinement for Semantic Segmentation” discloses joint feature refinement and label refinement, see Fig 2.
Neverova et al., “Predicting Deeper into the Future of Semantic Segmentation” discloses video semantic predictions and multi-scale architecture.
Kocisky et al., “Semantic Parsing with Semi-Supervised Sequential Autoencoders” discloses Seq2Seq autoencoder, see Fig 1.
Sermanet et al., “Time-Contrastive Networks: Self-Supervised Learning from Multi-View Observation” discloses self-supervision with imitation learning.
Bing et al., “Bootstrapping Distantly Supervised IE Using Joint Learning and Small Well-Structured Corpora” discloses label propagation.
Ishida et al., “Learning from Complementary Labels” discloses label bottleneck solution.
Dumitrache et al., “Crowdsourcing Ground Truth for Medical Relation Extraction” discloses distant supervision and crowdsourcing.
Sun et al., “Large-scale Relation Extraction with Distantly Supervised Neural Network” discloses automatic training with biLSTM, see Fig 1.
Zhou et al., “Modelling Sentence Pairs with Tree-structured Attentive Encoder” discloses sequence LSTM-RNN with varied architectures, Fig 2.
Chen et al., “Weakly-Supervised Deep Self-Learning for Face Recognition” discloses guided feature learning.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124